Citation Nr: 0814639	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-17 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1998 for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Armand L. Andry, Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




INTRODUCTION

The veteran served on active duty in the United Sates Army 
from March 1948 to June 1952.  He was awarded the Combat 
Medical Badge for service in Korea during the Korean 
Conflict.

Service connection for PTSD was granted in a January 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (the RO), effective from 
February 11, 1998.  

In a  December 2004 rating decision, the RO granted a 100 
percent disability rating for PTSD, effective February 11, 
1998.  In March 2005, the veteran through counsel expressed 
disagreement with the effective date assigned for service 
connection.  This appeal followed.

In April 2008, the veteran and his spouse testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans law judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder. 

On the veteran's own motion the Board advanced this case on 
its docket due to the veteran's advancing age.  See the 
hearing transcript, page 39; see also 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  An effective date of February 11, 1998 for entitlement to 
service connection for PTSD was assigned in a January 1999 RO 
rating decision.

2.  The veteran initially disagreed with the assigned 
effective date via letters from his attorney dated June 9, 
2004 and March 16, 2005.



CONCLUSIONS OF LAW

1. The January 1999 RO decision is final as to the matter to 
the assignment of an effective date for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2. The veteran's current claim of entitlement to an earlier 
effective date for service connection for PTSD was not timely 
filed and must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2007); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date earlier 
that the currently assigned February 11, 1998 for service 
connection for PTSD.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United Sates Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As is discussed below, the veteran's claim is being dismissed 
by the Board because the veteran did not raise the earlier 
effective date issue in a timely fashion. 
The claim is therefore being dismissed based on the law. 
Whatever facts are necessary to adjudicate the claim are 
already contained in the claims folder. 
Thus, notice or assistance to the veteran would be fruitless.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

Analysis

Factual background

In January 1999 rating decision, the RO granted service 
connection for PTSD and assigned an effective date of 
February 11, 1998 for service connection.  This was the date 
of the veteran's claim of entitlement to service connection 
for PTSD.  The veteran was duly informed of that decision, 
including the effective date, and of his appeal rights in a 
letter dated January 25, 1999 from the Chicago RO.  

On January 18, 2000, the veteran filed a notice of 
disagreement as to the 50 percent disability rating which had 
been assigned in the January 1999 rating decision; he did not 
mention the effective date.  [A statement of the case as to 
the increased rating was issued by the RO in March 2000.  The 
veteran did not file a substantive appeal.]

In March 2003, the veteran through his attorney requested an 
increased rating for PTSD.  In a July 2003 rating decision, 
the RO granted a 70 percent rating, effective March 31, 2002.  
In July 2004, the veteran's attorney filed a notice of 
disagreement as to the effective date assigned, contending 
that the effective date of the increased rating should be 
January 25, 1998.

In a December 2004 RO rating decision, a 100 percent 
disability rating was assigned for PTSD, effective February 
11, 1999, the date of service connection.  
On March 16, 2005, the veteran's attorney disagreed with the 
effective date assigned for service connection, contending 
that service connection should be granted retroactive to 
1953.  In May 2005, the RO denied an effective date earlier 
than February 11, 1998 for service connection for PTSD.  The 
veteran has duly perfected an appeal as to that issue.    

Discussion

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) in which it was held that where a rating 
decision which established an effective date becomes final, 
an earlier effective date can only be established by a 
request for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.  Based on the precedential Court decision in Rudd, and 
as more fully explained below, the Board finds that the 
veteran's claim for an earlier effective date claim for 
service connection for PTSD must be dismissed.  

As was described in the factual background section above, an 
effective date for service connection for PTSD of February 
11, 1998 was established in the January 1999 RO rating 
decision.  Although the veteran disagreed with the assigned 
rating, he did not disagree with the effective date.  The 
January 1999 rating decision is therefore final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.    

The first time that the matter of an effective date was 
mentioned was in a letter from his attorney dated June 9, 
2004 and received at the RO in July 2004.  This communication 
seemingly only intended to seek an earlier effective date for 
the increased rating, not service connection.  However, the 
attorney requested an effective date of January 25, 1998, 
which was earlier than the February 11, 1999 effective date 
which had been assigned.  The Board will interpret this July 
2004 submission on behalf of the veteran as a claim for an 
earlier effective date for service connection for PTSD.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].  

The veteran's attorney more clearly asked for a much earlier 
effective date for service connection in a letter dated March 
16, 2005.   In any event, whichever communication for the 
veteran's attorney may be interpreted as a claim for an 
earlier effective date for service connection for PTSD, such 
was filed several years after the January 1999 decision being 
challenged.  Because the veteran did not appeal that decision 
as to the effective date, that decision became final as to 
that matter.  That being the case, the veteran is left with 
only one option in his attempt to obtain an earlier effective 
date: a claim alleging that the January 1999 RO contained 
CUE.  See 38 C.F.R. § 3.105.  To date, he has not filed such 
a claim.

The Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the veteran's filing a CUE claim.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date earlier than 
February 11, 1998 for service connection PTSD is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


